DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Final Rejection on the merits. Claim(s) 1-8 is/are currently pending and considered below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







Claim(s) 1 – 2, 5 - 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura et al. US 2017/0361957 A1 (Takemura).

Regarding Claim 1, Takemura discloses, a binding machine, comprising (Abstract): 
an accommodating portion (FIG. 1, #62, para [0045]) configured to accommodate a tape reel (FIG. 1, #80, para [0037]), which has a tubular bobbin (FIG. 6A, #84, para [058]) and a tape (FIG. 3, TP, para [0046]) wound around an outer circumferential surface of the bobbin (Claim1 ), with a part of the tape (TP) pulled out of the accommodating portion (FIG. 4, para [0026]), the wound tape including an inner peripheral portion adjacent the outer circumferential surface of the bobbin (FIG. 11B, #210a, para [0066] – illustrates the wound tape, both inner peripheral portion next to the bobbin) and an outer peripheral portion at an outer periphery of the wound tape, the wound tape further including a side surface portion extending on a side of the wound tape extending from the inner peripheral portion to the outer peripheral portion (FIG. 11B. #200 has an outer section, para [0066] – illustrates the outer peripheral portion of tape roll); 
a main handle (FIG. 1, #40, para [0037]) configured to hold the tape (TP) pulled out from the accommodating portion (62); and 
a clincher arm (FIG. 1, #10, para [0037]) attached to the main handle (40) rotatably in a first direction (para [0048]) toward the main handle (40) and a second direction away (para [0050) from the main handle (40), and configured to grip the tape (TP) held by the main handle (40) by rotating in the first 
the accommodating portion (62) includes: 
a side wall configured to face a side surface (FIG. 1 see below illustration) of the accommodated tape reel (#80) that includes the side surface portion of the wound tape (FIG. 11B, #80 illustrates the side surface of the TP),
a first protrusion (FIG. 6A, #85, para [0058]) protruding from the side wall (below illustration) and configured to fit to the bobbin (84) of the accommodated tape reel (80) so as to rotatably support the tape reel (80), and 
a second protrusion (FIG. 6A, #86, para [0056])  protruding from the side wall along an axial direction of the accommodating portion (FIG. 6A, 85/86 b, para [0060] – illustrates axial direction) and configured to abut with the side surface portion of the wound tape (FIG. 11B – illustrates the configuration of 85/86 b next to the TP).

    PNG
    media_image1.png
    204
    313
    media_image1.png
    Greyscale


	Regarding Claim 2, Takemura discloses as above claimed.  Takemura further discloses, wherein the second protrusion (86) is configured to abut [0056] with an outer peripheral side region (FIG. 7, #94, para [0061]) of the side surface portion of the tape (TP).

	Regarding Claim 5, Takemura discloses as above claimed.  Takemura further discloses, wherein the first protrusion (85) is configured to be movable back and forth in the axial direction [0058] of the accommodating portion (62).

Regarding Claim 6, Takemura discloses as above claimed.  Takemura further discloses, wherein the first protrusion (85) includes an engaging portion (FIG. 9E, #94, para [0059]) configured to engage with the side surface (see above) of the tape reel (80).

Regarding Claim 7, Takemura discloses as above claimed.  Takemura further discloses, wherein the first protrusion (85) includes an engaging portion (FIG. 9E, #94, para [0059]) configured to engage with the side surface (see above) of the tape reel (80).

Regarding Claim 8, Takemura discloses as above claimed. Takemura further discloses, wherein the second protrusion is biased in the axial direction toward the side surface portion (FIG. 6B – illustrates the component 85 of 86 in an axial direction) of the wound tape by a spring (FIG. 6B, #87, para [0065]).




	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. US 2017/0361957 A1 (Takemura), and further in view of the provided machine translation of Fukada et al. JP 2005 224 197A (Fukada).


Regarding Claim 3, Takemura discloses as above claimed.  Takemura further discloses, wherein the second protrusion (86) includes: 
an abutting member (FIG. 7, #86, para [0056]) configured to abut [0056] with the side surface portion (above illustration) of the wound tape (TP), and configured to bias the abutting member (86) toward the side surface portion of the tape (FIG. 11B, #80 illustrates the side surface of the TP).
Takemura does not disclose, an elastic member
However, Fukada teaches, an elastic member (FIG. 1, #23, para [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Takemura and Fukada before the effective filling date of the invention to modify the second protrusion (FIG. 6A, #86, para [0056]) as taught by Takemura with the backlash preventing spring as taught by 
	
Regarding Claim 4, Takemura discloses as above claimed. Takemura further discloses, wherein the second protrusion (86) includes: 
an abutting member (FIG. 7, #86, para [0056]) configured to abut [0056] with the side surface portion (above illustration) of the wound tape (TP), and configured to bias the abutting member (86) toward the side surface portion of the wound tape (FIG. 11B, #80 illustrates the side surface of the TP).
Takemura does not disclose, an elastic member
However, Fukada teaches, an elastic member (FIG. 1, #23, para [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Takemura and Fukada before the effective filling date of the invention to modify the second protrusion (FIG. 6A, #86, para [0056]) as taught by Takemura with the backlash preventing spring as taught by Fukada (FIG. 1, #23, para [0025]); because Fukada teaches this structure, so that spring pressure is applied and thereby providing the same predictable results, is known in the art and beneficial by providing pressure to the abutting member, thereby providing the motivation to modify the second protrusion as taught by Takemura (FIG. 6A, #86, para [0056]) with the backlash preventing spring as taught by Fukada  (FIG. 1, #23, para [0025]).

Response to Arguments
Applicant's arguments filed on 26 Aug 2021 have been fully considered but they are not persuasive.


Applicant’s First Argument
Applicant's arguments filed on 26 Aug 2021 that Claim 1 has been amended for improved clarity and that side surface portion of the wound tape as corresponding to the sides that extend in a radial direction from the inner to outer peripheral portion.

Examiner’s Response First Argument
This argument is not persuasive since Takemura discloses the aforementioned side surface portion of inner circumferential portion in FIG. 11B, #210a, para [0066] – illustrates the wound tape, both inner peripheral portion next to the bobbin, and the outer circumferential portion in FIG. 11B. #200 has an outer section, para [0066] – illustrates the outer peripheral portion of tape roll.

Applicant’s Second Argument
Applicant's arguments filed on 26 Aug 2021 that the second protrusion protrudes from the side wall of the accommodating portion in an axial direction that abuts the side surface portion.


Examiner’s Response Second Argument
This argument is not persuasive since Takemura discloses the aforementioned second protrusion protrudes from the side wall in FIG. 6A, 85/86 b, para [0060] – illustrates axial direction.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        27 Sep 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731